Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
Claim 1 has been amended to require that the total number of carbon atoms in the ether be from about 8 to about 30. Newly added claim 10 requires that each alkyl group contain from 3 to 10 carbon atoms. Both these amendments overcome the rejection set forth over Brauetigam in the office action mailed 1/26/21, since Braeutigam only discloses the use of dimethyl ether as propellants. One of ordinary skill in the art would not be motivated to modify Braeutigam to include the ethers of amended claim 1 or newly added claim 10, since the heavier claimed ethers would not be expected to be equally useful as propellants. The prior art does not teach or render obvious the compositions of the amended claims. It is also noted that, as discussed in paragraph 4 of the office action mailed 1/26/21, Braeutigam does not render obvious the specific solvent mixtures of claims 3-4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771